                                          Case 3:20-cv-03845-EMC Document 83 Filed 04/27/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GOOGLE LLC,                                         Case No. 20-cv-03845-EMC (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9             v.
                                                                                             Re: Dkt. No. 71
                                  10     SONOS, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have reached agreement on most of the terms of a proposed protective order,

                                  14   but they disagree about an acquisition bar that Google proposes. Google’s acquisition bar would

                                  15   prevent an individual who receives highly confidential material designated by the producing party

                                  16   from being involved in activity related to the acquisition of certain types of patents or patent

                                  17   applications, as well as from advising or counseling clients regarding such acquisitions, until two

                                  18   years after the final disposition of this action. Sonos objects that no acquisition bar is necessary

                                  19   because the protective order already states that protected material may be used by another party

                                  20   only for prosecuting, defending, or attempting to settle this lawsuit and may not be used for any

                                  21   business purpose. If the Court is inclined to include an acquisition bar, Sonos proposes to limit it

                                  22   as follows: “where the acquired patents (or patents resulting from the acquired patent

                                  23   applications) are then asserted against the Producing Party while this Acquisition Bar is in effect.”

                                  24   Sonos also argues that Google’s proposed bar is overbroad in other ways as well.

                                  25          Let’s think about this from a practical point of view. The portions of the protective order

                                  26   that the parties agree on already reflect a concern about the inadvertent use of protected material

                                  27   by people who have access to it in litigation and who simultaneously have a business role. This is

                                  28   reflected in paragraph 7.2(b), concerning who may receive confidential material: “Up to one
                                          Case 3:20-cv-03845-EMC Document 83 Filed 04/27/21 Page 2 of 4




                                   1   House Counsel of the Receiving Party to whom disclosure is reasonably necessary for this

                                   2   litigation, provided however that such House Counsel do not have responsibility for business

                                   3   decisions and are not otherwise in a position to unfairly benefit from accessing the other side’s

                                   4   confidential information or using it for purposes beyond this this case . . .” For confidential

                                   5   materials, Sonos is willing to live with the limitation that only one in-house counsel may have

                                   6   access to it, as well as the structural limitation that this in-house counsel cannot have

                                   7   responsibility for making business decisions. This structural limitation plainly reflects the reality

                                   8   that people cannot be expected to forget information they know, so an in-house counsel who has

                                   9   responsibility for making business decisions simply cannot have access to a producing party’s

                                  10   confidential information.

                                  11          For highly confidential information, the parties agree that no in-house counsel may have

                                  12   access to it, and that can also only be understood as a protection against inadvertent use. Instead,
Northern District of California
 United States District Court




                                  13   highly confidential material can only be provided to the receiving party’s outside counsel of

                                  14   record, the receiving party’s experts, the Court, litigation vendors, or the author or recipient of the

                                  15   information or someone who already knows or possesses it. (Highly confidential source code has

                                  16   more restrictions.)

                                  17          So, if we think about who is going to receive protected materials and who is also going to

                                  18   be involved in the acquisition of patents or patent applications, or advising about that, for

                                  19   confidential information, it’s going to be outside counsel of record in this case and that one in-

                                  20   house counsel who does not have responsibility for business decisions, and for highly confidential

                                  21   materials, it’s just going to be outside counsel of record. Google’s proposed acquisition bar only

                                  22   applies to an individual who receives access to highly confidential materials, so that one in-house

                                  23   counsel is not subject to the bar. Thus, the acquisition bar will apply only to outside counsel of

                                  24   record because those are the only people who would have access to highly confidential materials

                                  25   and who would also be involved in the acquisition or advice concerning other patents or patent

                                  26   applications. (The Court supposes that in theory an expert might also be involved, although

                                  27   Sonos’s arguments seem to assume only attorney involvement.) It is simply impossible to believe

                                  28   that the outside counsel of record in this case – that is, the litigators representing Sonos or Google

                                                                                          2
                                          Case 3:20-cv-03845-EMC Document 83 Filed 04/27/21 Page 3 of 4




                                   1   – could put out of their mind what they learn from the opposing side’s document productions.

                                   2   These attorneys are going to spend many hours with the other side’s documents. Remember:

                                   3   Google’s proposed acquisition bar applies to any “individual” who receives access to the other

                                   4   side’s highly confidential material, so it’s not like it applies to every lawyer at the firm; it applies

                                   5   only to the specific people who receive access to highly confidential material and who won’t be

                                   6   able to forget it.

                                   7           The Court agrees with those decisions that have acknowledged that it is fundamentally

                                   8   untenable to allow people to be in a situation in which highly confidential information known to

                                   9   them would be extremely useful, and then demand they act as though they don’t know it. See

                                  10   Catch A Wave Techs., Inc. v. Sirius XM Radio, Inc., 2013 WL 9868422, *1 (N.D. Cal. Aug. 6,

                                  11   2013) (“Without impugning the integrity of plaintiff s counsel, an attorney who has learned the

                                  12   intricacies of Sirius’ secret technologies will be hard-pressed not to rely on that knowledge in a
Northern District of California
 United States District Court




                                  13   subsequent suit against Sirius. The two-year patent acquisition bar allows time for the limitations

                                  14   of human memory to run their course or for the information to become largely stale.”); EPL

                                  15   Holdings, LLC v. Apple Inc., 2013 WL 2181584, *4 (N.D. Cal. May 20, 2013) (“The purpose of

                                  16   the prosecution bar is to mitigate the risk of inadvertent use of confidential information learned in

                                  17   litigation by barring litigation counsel’s involvement in strategic decisionmaking related to the

                                  18   subject matter of the litigation. The acquisition of patents implicates this concern since litigation

                                  19   counsel may consciously or subconsciously use their knowledge of Apple’s confidential

                                  20   information to advise a client on which patents to acquire, that is, patents that may be asserted

                                  21   against Apple.”).

                                  22           At the same time, Sonos is also right that Google’s proposed acquisition bar is overbroad

                                  23   in that it prohibits the affected individuals from having any involvement at all in activity or advice

                                  24   concerning the acquisition of certain types of patents or patent applications. Prohibiting the

                                  25   affected individuals from advising on which patents or applications to acquire, or from advising on

                                  26   validity (because evidence concerning validity in this case will in part concern the parties’

                                  27   confidential documents and is not limited to just publicly available information as is sometimes

                                  28   the case in patent lawsuits) is reasonable, but there is no reason to prohibit those individuals from

                                                                                           3
                                          Case 3:20-cv-03845-EMC Document 83 Filed 04/27/21 Page 4 of 4




                                   1   advising on contract terms such as indemnification or cooperation provisions in an acquisition

                                   2   agreement.

                                   3          The Court rejects Sonos’s alternative proposal that the acquisition bar should apply only if

                                   4   the acquired patents are asserted against the producing party during the pendency of this lawsuit or

                                   5   within two years thereafter. There are two problems with that proposal. The first is that it invites

                                   6   the misuse of the producing party’s highly confidential information (by allowing outside counsel

                                   7   of record with access to that information, and who cannot forget it, to currently advise on which

                                   8   patents to acquire or which may be valid) and just delays the consequence of that misuse (the

                                   9   receiving party files the lawsuit alleging infringement of the newly acquired patent two years and

                                  10   one day after this lawsuit ends). Second, outside counsel advising on patent acquisitions would

                                  11   have no way of knowing if they were complying with the protective order or violating it. That

                                  12   would depend on when their client files a lawsuit against the producing party based on the newly
Northern District of California
 United States District Court




                                  13   acquired patent, a future event over which they have no control.

                                  14          Accordingly, the Court holds that there should be an acquisition bar, but Google’s

                                  15   proposed bar is overbroad as described above. The Court orders the parties to file a revised

                                  16   proposed protective order consistent with this order within seven days.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: April 27, 2021

                                  20
                                                                                                    THOMAS S. HIXSON
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
